DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler (US 108,949).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Wheeler, as teaching:
a door for a bulk processor for processing items (see title), comprising: 
a base member A, A’ configured to couple to a processing chamber and having an opening (wherein the disclosed outside case meets the claimed base member because are configured to couple a processing chamber and having an opening); and 
an axial fan F mounted in the opening, the axial fan comprising 
a shroud B, B’ protruding from an inside wall of the base member and housing a propeller, and 
an air flow chamber I extending from the shroud for directing air flow generated by the propeller, a portion of the air flow chamber extending from an outside wall of the base member and a portion of the air flow chamber extending from an interior wall of the base member (expressly shown in figures 1, 2, 3), and the claim 47 feature wherein the air flow chamber comprises: a curved wall extending outside the outside wall of the base member; shaped side walls connecting the curved wall to the base member; .
Claim Rejections - 35 USC § 103
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vedsted et al. (US 8,172,088) in view of Crisp (US 5,025,775).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Vedsted, as teaching:
a bulk processor for an item (see title and abstract), comprising: 
a processing chamber 102, 103 having a product inlet 106 and a product outlet 108; 
a conveyor 16 for conveying product through the processing chamber from the product inlet to the product outlet; and 
a flow fan 34 for circulating air around the product, the axial flow fan having a curved back wall forming an air flow chamber for directing air from a low pressure region below the conveyor to a high-pressure region above the conveyor, over the product on the conveyor and through the conveyor back into the low-pressure region below the conveyor back into the low-pressure region below the conveyor to circulate air over the product (expressly shown in figures 3, 6A, 6B, 6C, 6D and expressly disclosed at column 4 lines 7-42 wherein the disclosed open vanes 50 release of high 98 meets the claimed plurality of baffles because both are above the conveyor for mixing the circulated air and directing an even flow of air over the conveyor), the claim 5 feature wherein the axial flow fan is mounted in a door to the processing chamber, and the curved back wall extends outside of a base portion of the door (expressly shown in figures 1, 2, 3 wherein the disclosed baffles meet the claimed door because both are curved back and extend outside of a base portion), the claim 6 feature, wherein the axial flow fan extends obliquely from the door into a lower portion of the processing chamber (expressly shown in figures 3, 6A, 6B, 6C, 6D), the claim 8 feature, wherein the curved back wall includes a cut out for mounting a motor driving the fan (expressly shown in figure 3 wherein the disclosed carryway portion 15 of a conveyor meets the claimed cut out because both can be used for mounting a motor for drying a fan), and the claim 9 feature, wherein a top portion of the air flow chamber extends up and inward at an angle and includes a rectangular outlet pointing into the high-pressure region at an angle (expressly shown in figures 1, 3, 4).  Vested discloses the claimed invention, except for the recited axial fan. Crisp, another bulk processor for an item, discloses that feature at column 1 line 67 through column 2 line 22.  It would have been obvious to one skilled in the art to combine the teachings of Vested with the .
Claims 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Amr (US 5,478,201) in view of Crisp.  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Amr, as teaching:
a fan for circulating air (see title and abstract), comprising: 
an air flow chamber 10 (wherein the disclosed circular orifice structure meets the claimed chamber because both a chambers for air flow); 
a shroud 201 connected to the air flow chamber (expressly shown in figure 1); and 
a propeller 20 mounted in the shroud for generating air flow (the claimed propeller is reasonably and broadly construed such that the 13 impeller blades disclosed in Amr abstract meets the claim propeller limitation), the propeller comprising: 
a front hub plate 202 facing the processing chamber, the front hub plate having a central opening for receiving an axle and a plurality of radiating petals 203 (expressly shown in figure 3), 
a rear hub plate 203 having a central opening for receiving the axle and a plurality of radiating petals 2031, and 
a plurality of radiating blades 2013, each blade attached at a first side 2011 edge to a petal of the front hub plate and attached at a second side edge 2012 to a petal of the rear hub plate (expressly shown in figures 2, 3).  Since the axial flow fan is recited in the preamble of the claim, that feature is not construed to not be a limitation, but merely a statement of intended use, since that feature is not recited in the body of claim 41.  .
Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vedsted in view of Crisp in view of Wheeler.  Vedsted in view of Crisp discloses the claimed invention, as rejected above, except for the recited triangular side walls.  Wheeler, another processor, discloses that feature, as discussed in the third anticipatory rejection above.  It would have been obvious to one skilled in the art to combine the teachings of Vedsted in view of Crisp with the teachings of Wheeler to .  
Claims 16, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vedsted in view of Crisp in view of Wiker (US 6,655,373).  Vedsted in view of Crisp discloses the claimed invention, as rejected above, except for the recited heated exhaust.  Wiker, another processor, discloses that feature, at column 3 line 41-60.  It would have been obvious to one skilled in the art to combine the teachings of Vedsted in view of Crisp with the teachings of Wiker to provide heat and discharge air in order to precise control air flow.  
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Amr.  Wheeler discloses the claimed invention, as rejected above, except for the recited front and rear hub plates and blades.  Amr, another processor, discloses that feature, as discussed in the third anticipatory rejection above.  It would have been obvious to one skilled in the art to combine the teachings of Wheeler with the teachings of Amr to optimize a flow shape in forming an angled wall and shroud outlet to precise control air flow.  
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
Vested anticipation
Based on applicants’ arguments, the Vested anticipatory rejection is withdrawn, however since the claims were amended, claims 1, 2, 5, 8, 9, are found to be obvious in view of Crisp, as rejected above.  Arguments regarding claims 2, 5, 8, 9 are addressed 
Amr anticipation
Based on applicants’ arguments, the Amr anticipatory rejection is withdrawn, however since the claims were amended, claims 42-45 are found to be obvious in view of Crisp, as rejected above.  Arguments regarding claims 2, 5, 8, 9 are addressed in the obviousness rejection of Vested in view of Crisp above.  Since claim 41 was amended, finally rejection is proper.
Wheeler anticipation
Applicants’ argument that Wheeler does not mention a door, however claim 46 merely recites a door in the preamble, such that a door is construed to be a statement of intended use since a door is not recited in the body of claim 46.  Therefore, a door is not given patentable weight and Wheeler meets each of the claim elements as rejected above.  Please see MPEP 2111.02.  Applicants assert that Wheeler teaches a centrifugal fan and not an axial fan, as claimed.  However, Wheel teaches fan blades F secured to arms G, which meets the claim limitation of an axial fan, because reasonably broad claim construction, in light of applicants’ accompanying specification shows that the claimed axial fan is expressly disclosed by the teachings of Wheeler.
Obviousness rejections
Since each of the independent claim rejections are maintained, so are the obviousness rejections maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753